Citation Nr: 0628704	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  95-24 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling. 
 
2.  Entitlement to an increased rating for bilateral pes 
planus and hallux valgus, currently evaluated as 30 percent 
disabling. 
 
3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back disorder. 
 
4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 through 
October 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The case is now before the Board for 
appellate review. 

The veteran reports that he last worked in 1992.  As of the 
January 2006 rating decision, his combined disability rating 
was 80%.  These facts raise a claim for a total disability 
rating.  This matter is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Since the date of the veteran's claim for an increased 
rating, the symptoms of his anxiety disorder have 
considerably impaired his ability to establish and maintain 
effective or favorable relationships with people and his 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment. 
 
2.  The veteran's bilateral pes planus and hallux valgus are 
not manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achilles on manipulation, and his 
condition is, in fact, improved by orthopedic shoes. 

3.  The veteran failed to perfect an appeal with regard to 
the May 1982 rating decision denying his claim of entitlement 
to service connection for a back disability.  Evidence 
associated with the record since May 1982 is new and material 
and so significant that it must be considered along with all 
the evidence of record in order 


to fairly decide the merits of the claim of entitlement to 
service connection for a back disability. 
 
4.  The evidence of record shows that the veteran's low back 
arthritis manifested in July 1982, within one year of his 
discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for 
anxiety reaction have been met since the veteran's claim for 
an increased rating.  38 U.S.C.A. §§ 1155, 5110(g) (West 
2005); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9400 (1996); 
38 C.F.R. §§ 4.3, 4.7, 4.125, 4.130, DC 9400 (2005). 
 
2.  The criteria for a rating in excess of 30 percent 
disabling for bilateral pes planus and hallux valgus are not 
met.  38 U.S.C.A. §§ 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, DC 5276 (2005). 
 
3.  Evidence received since the May 1982 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. § 3.156(a) (2001). 
 
4.  The criteria for service connection for a back disorder 
are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Anxiety Reaction - Increased Rating

The veteran is presently rated as 30 percent disabled for 
anxiety under Diagnostic Code 9400.  He has been so rated 
since the July 1984 rating decision, with the exception of 
various periods of temporary total ratings due to 
hospitalization.  The claim for an increase under appeal was 
filed in June 1994.

Over the course of this appeal, the veteran's mental 
condition has been diagnosed as both generalized anxiety 
disorder and PTSD.  The evidence lacks sufficient clarity to 
distinguish the symptomatology and resulting industrial 
impairment attributable to PTSD from the symptomatology and 
resulting industrial impairment attributable to generalized 
anxiety disorder.  When it is not possible to separate the 
effects of the service-connected condition and the non- 
service-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition.  See 67 Fed. 
Reg. 52698 (Oct. 8, 1996) (supplemental material in 
promulgation of amended regulations for rating mental 
disorders) quoted in Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Thus, the Board finds that the veteran's anxiety 
disorder must be rated based on all of the 
psychiatric/psychological signs and symptoms of record.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996).  In addition to modified rating criteria, the 
amendment provided that the diagnoses and classification of 
mental disorders be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2003).  This amendment was effective November 
7, 1996.  For any date prior to November 7, 1996, the Board 
cannot apply the revised regulations.  38 U.S.C.A. § 5110(g).  
Thereafter, the Board must consider both the old and new 
criteria, and apply the version most favorable to the 
veteran.  Id.

Prior to November 1996, generalized anxiety disorder was 
evaluated under the general rating formula for psychoneurotic 
disorders. 38 C.F.R. § 4.132, DC 9400 (1996).  The schedular 
criteria for 30, 50, 70, and 100 percent ratings for 
psychoneurotic disorders were as follows:

Definite impairment in the ability to 
establish or maintain effective or 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community. Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior. Demonstrably unable to maintain 
or retain employment. [100 percent].

38 C.F.R. § 4.132, DC 9400 (1996).

Under the rating criteria for anxiety disorders in effect 
since November 7, 1996, 30, 50, 70 and 100 percent ratings 
are warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

38 C.F.R. § 4.130, DC 9400 (2005).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In this case, the old rating criteria are more favorable to 
the veterans claim.  The objective medical evidence shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating under the 
old DC 9400, but not necessarily under the amended DC 9400.  
Thus, rating criteria in effect at the time the veteran filed 
this claim are more beneficial to him and will be used to 
render a decision.  While considering the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 50 percent under either set of 
criteria.

Over the course of this appeal the veteran has been assigned 
Global Assessment of Functioning (GAF) scores ranging from 37 
to 64, with the most recent score of 50 in May 2005.  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing in school).  A 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships. See DSM-IV at 
44-47.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The veteran has symptoms such as impaired sleeping (2-3 hours 
per night), anxiety, tremors, inability to control anger, 
depression, and irritability that result in difficulty in 
establishing and maintaining effective social, familial and 
work relationships.

At the June 1997 VA mental disorders examination, the veteran 
reported nightmares, alcoholism, and depression with suicidal 
ideation.  The veteran also reported his employment history, 
which consisted of two electric companies and a cemetery, and 
these jobs lasted approximately a month each.  The veteran 
complained of tiredness, trouble sleeping, nervousness, 
depression, hyper-alertness, and anger.  Auditory 
hallucinations were also reported at that time.  The claims 
folder contains a vast amount of outpatient treatment 
records, psychological counseling records, and evidence of 
several hospitalizations over the course of this appeal that 
are consistent with the symptomology described in the June 
1997 examination report.  His GAF score was 37 at that time.

In September 2002, the veteran was afforded another VA 
examination, at which time he described himself as generally 
anxious, generally uptight and generally irritable.  He 
reported an inability to keep friends due to his tendency to 
get angry.  The examiner gave him a GAF score of 64 at that 
time.

The veteran was again examined in May 2005.  He reported his 
history of alcohol abuse, but noted that it was in remission.  
The examiner could not definitively say whether the veteran's 
alcohol abuse exacerbated his mental condition.  The veteran 
remarked on having one friend and stated that he generally 
prefers to be alone.  He reported that he last worked in 
1992, and that during his years of post-service employment, 
he never worked at one job more than a year.  The veteran 
reported having panic attacks everyday, for which he takes 
sleeping pills and avoids certain triggers.  He reportedly 
sleeps only 2-3 hours per night and has nightmares 3-4 times 
per week.  He also reported both visual and audio 
hallucinations on and off for "quite a number of years."  
No suicidal or homicidal ideation was reported and there was 
no gross impairment in his cognitive functioning or 
communication skills.  He was assigned a GAF score of 50 at 
that time.  Noticeable tremors in the veteran's body and 
extremities were noticed during the examination.  The 
examiner opined that the veteran's mental condition has a 
moderate negative impact on his occupational functioning due 
to his reduced tolerance for frustration, interpersonal 
wariness, reduced motivation, difficulties concentrating, and 
emotional reactivity.  The examiner also opined that the 
veteran's symptoms of anxiety and depression have a moderate 
to significant negative impact on his social relationships.

With regard to the old criteria, the evidence establishes 
that the veteran's ability to maintain social, family and 
work relationships is impaired by his disability.  His 
symptomology suggests a considerable industrial impairment 
due to this disability.  Frustration, interpersonal wariness, 
lack of motivation and emotional nature have essentially been 
deemed moderate or significant industrial impairment.  
Accordingly, a 50 percent rating is warranted under the old 
criteria.

In order to evaluate the veteran's anxiety disorder as 70 
percent disabling, his disability must more nearly 
approximate the criteria for that rating than for the lower 
rating. The veteran's symptoms do not result in a severe 
impairment of his ability to establish and maintain effective 
or favorable relationships with people or psychoneurotic 
symptoms that are of such severity and persistence that there 
is severe impairment in the ability to obtain or retain 
employment.  The veteran is married with several children, 
and has reported from one to several friends.  While his 
mental disability does impact these relationships, there is 
no evidence to suggest that his condition severely impacts 
his ability to establish and maintain them, nor is there 
evidence to suggest that he is unable to obtain employment.  
The overall effect of the veteran's symptoms of anxiety 
disorder more nearly approximates the criteria for a 
disability rating of 50 percent but no higher.

Bilateral Pes Planus and Hallux Valgus - Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 
4, which sets forth separate rating codes for various 
disabilities.  The veteran is currently rated 30 percent 
disabled under 38 C.F.R. § 4.71a, DC 5276.  The rating 
criteria for 30 and 50 percent ratings are as follows:

Bilateral; Severe; objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities. [30 
percent].

Bilateral; Pronounced; marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic 
shoes or appliances. [50 percent].

Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The record reflects continuous podiatry treatment for the 
veteran's foot disability over the course of this appeal.  
The May 1997 VA examination diagnosed his current condition 
without giving an extensive description of its severity.  The 
September 2002 examiner described his Achilles as stable, but 
noted his pain and the inward tilt of both of his heels.  The 
veteran was utilizing his cane and corrective shoes at that 
time.  The veteran was afforded an additional VA examination 
in June 2005.  The examiner noted some tenderness on 
palpation and normal supination, but was unable to measure 
pronation due to pain.  The examiner noted Achilles 
malalignment, which cannot be corrected, and remarked that 
the Achilles hurt "too much to do much manipulation."  The 
examiner concluded that the veteran does not have marked 
inward displacement of his feet, has some tenderness, 
although not extreme; some spasm of the Achilles tendon, but 
not extreme; some pain on manipulation; no swelling; and 
severe decreased range of motion.  The examiner noted that 
the veteran presently uses a cane and his condition is 
improved by orthopedic shoes and orthotics.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates a 30 percent rating, but no higher.  See 
38 C.F.R. § 4.7.  The veteran's symptoms have been consistent 
since the September 2002 VA examination, which is also the 
effective date for his 30 percent rating.

In order to evaluate the veteran's disability at 50 percent, 
his symptoms must more nearly approximate the criteria for 
that rating than for the lower rating.  The veteran's 
symptoms do not include marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achilles on manipulation, and 
his condition is, in fact, improved by orthopedic shoes.  The 
evidence does not warrant an increase above the current 30 
percent rating under DC 5276.

Back - New and Material Evidence

The veteran is seeking service connection for a low back 
disability.  He filed a claim for a back disability in 
September 1981, which was denied, without appeal, in May 
1982.  A claim that has been denied, and not appealed, will 
not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  There 
is an exception to this rule.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The regulation regarding new and material evidence was 
amended during the course of this appeal.  See 38 C.F.R. 
3.156(a) (2005).  The amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
filed in June 1994, before the amendment's effective date and 
the amended regulation does not apply here.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim; however, the specified bases for the 
previous final disallowance must be considered in determining 
whether the newly submitted evidence is probative.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The May 1982 rating decision denied the veteran's claim, 
because the back disability claimed by the veteran was not 
shown by the evidence of record.  Since May 1982, the veteran 
has submitted evidence the bears directly and substantially 
on the existence of a current back disability.  38 C.F.R. 
§ 3.156(a) (2001).  In particular, VA outpatient treatment 
records were received in July 1982.  These records include a 
July 1982 handwritten note indicating that a L-S Spine exam 
showed mild scoliosis and osteophytes.  In June 2005, a VA 
examiner points to this July 1982 note when concluding that 
the veteran "had changes present representing arthritis 
within one year of being in the service."

These records are clearly "new" evidence, because they were 
not before the RO at the time of its May 1982 decision.  The 
evidence is also material, because it relates to a specific 
element of the veteran's claim that was essential to the May 
1982 decision. The veteran's claim of entitlement to service 
connection was denied at that time because his back 
disability was not shown by the evidence of record. The new 
evidence indicates that the veteran may, in fact, have had a 
back disability when he was discharged from service.  The new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim, and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a low back disability has been submitted.  

Back - Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied. See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection for arthritis may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran, while treated in service for low back pain, was 
not diagnosed with a back disability until after service.  
Mild scoliosis was noted in his April 1963 induction 
examination report and, throughout service, the veteran was 
treated for low back pain.  In September 1968 his back pain 
was attributed to his scoliosis, but in April 1970, he was 
noted to have a lumbosacral strain, and throughout 1980 and 
1981 he was seen for low back pain.  It was not until after 
his October 1981 discharge from service that the medical 
evidence was indicative of the arthritis that he is now 
claiming.  In particular, the July 1982 VA outpatient 
handwritten note indicates that a L-S spine x-ray showed mild 
scoliosis and osteophytes.  In a July 1984 handwritten note, 
the veteran continued to complain of back pain which was 
noted to be "secondary to malalignment."  In 1988 and 1989 
he was again seen and examined for low back pain.  In March 
1995 his back pain was attributed to degenerative joint 
disease and in December 1996 a back brace was recommended.  
In June 2005, a VA examiner diagnosed lumbosacral strain with 
radiculopathy and opined, based upon the July 1982 note, that 
the veteran "had changes present representing arthritis 
within one year of being in the service."

Because the veteran had low back pain throughout service, but 
had "changes present representing arthritis" in July 1982, 
within one year of service, service connection may be 
presumed under 38 C.F.R. §§ 3.307 and 3.309.  As such, the 
veteran's claim is granted.

Duties to Notify and Assist

With regard to the veteran's back disorder claim, a 
discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this portion of the veteran's appeal 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

With regard to the veteran's claim for an increased rating 
for anxiety reaction, and his claim for an increased rating 
for bilateral pes planus and hallux valgus, VA fulfilled its 
duties to notify and assist.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in September 2004 that informed 
him of the of the evidence necessary to establish entitlement 
to an increased rating, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to provide VA with any evidence he may 
have pertaining to his appeal.  This letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2005).  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date or a 
disability rating as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Even though the notice was 
inadequate in this regard, there is no prejudice to the 
veteran in issuing a final decision.  The June 2003 
Supplemental Statement of the Case informed the veteran of 
the general use of the rating schedule and of the rating 
criteria for mental disorders.  The veteran had sufficient 
information about possible disability ratings and effective 
dates to prosecute his claim for an increased rating for 
anxiety disorder without suffering prejudice.  Because the 
veteran's claim for an increased rating for bilateral pes 
planus and hallux valgus is being denied, the issues of 
effective date and disability for that claim are moot.

The December 1994 rating decision predated the November 9, 
2000 effective date of VA's notice requirement; therefore, no 
notice letter was sent prior to the rating decision.  There 
is no error in the RO's not providing notice prior to the 
initial adjudication decision where such notice was not 
mandated at the time.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Here, notices have since been provided that 
informed the veteran of the basis for the decision, what 
types of evidence would be needed, and how the evidence would 
be secured. 

VA also has a duty to assist the veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d).  Here, the 
veteran's statements, his service and VA medical records, and 
several VA examination reports have been associated with the 
claims folder.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claims.  VA has done everything reasonably possible to assist 
the veteran.  A remand or further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's anxiety reaction, is granted since 
the date of the veteran's claim, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 30 percent disabling for 
bilateral pes planus and hallux valgus is denied.



New and material evidence has been received and the veteran's 
claim for service connection for a low back disability is 
reopened, and, to this extent, the appeal is granted. 
 
Entitlement to service connection for a back disorder is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


